Case 6:19-cv-00078-JDK-KNM Document 18 Filed 09/24/20 Page 1 of 4 PageID #: 1029




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
ALICE BROWN BLANKENSHIP,                     §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Case No. 6:19-cv-78-JDK-KNM
                                             §
COMMISSIONER, SOCIAL                         §
SECURITY ADMINISTRATION,                     §
                                             §
       Defendant.                            §
                                             §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
        This Social Security appeal was referred to United States Magistrate Judge K.

  Nicole Mitchell pursuant to 28 U.S.C. § 636. On September 4, 2020, the Magistrate

  Judge issued a Report and Recommendation (Docket No. 16), recommending that the

  Commissioner’s final decision be affirmed, and that this action be dismissed with

  prejudice. Plaintiff filed written objections on September 17, 2020 (Docket No. 17).

        In her objections, Plaintiff re-urges arguments that she raised in her brief.

  Plaintiff asserts that the ALJ erred by failing to include the need for an assistive

  device for ambulation in the residual functional capacity (“RFC”) finding. Specifically,

  Plaintiff submits that the ALJ failed to address the medical opinion of a consultative

  examiner, Dr. Nielsen, that Plaintiff requires an assistive device for ambulation.

  Plaintiff has not shown, however, that Dr. Nielsen provided a “medical opinion,” as

  that term is defined in 20 C.F.R. § 404.1527. “Medical opinions are statements from

  acceptable medical sources that reflect judgments about the nature and severity of [a


                                             1
Case 6:19-cv-00078-JDK-KNM Document 18 Filed 09/24/20 Page 2 of 4 PageID #: 1030




  claimant’s] impairment(s), including [her] symptoms, diagnosis and prognosis, what

  [she] can still do despite impairment(s), and [her] physical or mental restrictions.” 20

  C.F.R. § 404.1527(a)(1).    Dr. Nielsen provided examination notes and recited

  Plaintiff’s subjective statements concerning her ability to walk, sit, and drive. See

  Administrative Record, Docket No. 11-7, at *211–215.          After reciting Plaintiff’s

  subjective limitations, he included a statement that Plaintiff uses a cane in her right

  hand and that he believes she requires the cane due to her COPD and back/knee

  issues. Id. at *214. Dr. Nielsen did not provide a judgment concerning the nature

  and severity of Plaintiff’s impairments, her abilities, or her physical restrictions. Dr.

  Nielsen outlined his examination and Plaintiff’s subjective symptoms, but he did not

  offer any opinions concerning Plaintiff’s work limitations.      As such, his medical

  evaluation is not a medical opinion. See, e.g., Winston v. Berryhill, 755 F. App’x 395,

  402 (5th Cir. 2018) (unpublished).

        Plaintiff also submits that her physician, Dr. McMullen, prescribed a walker

  for her. The record does not support that assertion. The examination notes from

  Plaintiff’s first visit with Dr. McMullen include a notation for Plaintiff to visit the

  local DME for a walker, but there is no record that Dr. McMullen prescribed the

  walker or otherwise provided a medical opinion concerning its necessity.             See

  Administrative Record, Docket No. 11-8, at *172.        The ALJ properly considered

  Plaintiff’s subjective limitations, including her use of a walker, together with the

  objective medical evidence and the RFC finding is supported by substantial evidence.




                                             2
Case 6:19-cv-00078-JDK-KNM Document 18 Filed 09/24/20 Page 3 of 4 PageID #: 1031




        Plaintiff next argues that the ALJ erred by failing to include manipulative

  limitations in the RFC to address her shoulder pain. Plaintiff asserts that an agency

  consultative physician, Dr. Ligon, included manipulative limitations in his opinion

  concerning her RFC that would limit Plaintiff to occasional right overhead reaching.

  The ALJ weighed Dr. Ligon’s opinion with the medical opinion that was provided by

  another agency consultative physician, Dr. Fritz, on reconsideration. Dr. Fritz did

  not find that manipulative limitations were necessary. Deference is given to the

  Commissioner to resolve conflicts in the evidence. Spellman v. Shalala, 1 F.3d 357,

  360 (5th Cir. 1993). Plaintiff has not shown a conspicuous absence of credible choices

  or that there is no contrary medical evidence. Johnson v. Bowen, 864 F.2d 340, 343–

  44 (5th Cir. 1988). Rather, the ALJ’s decision to not include manipulative limitations

  in the RFC is supported by substantial evidence. Accordingly, Plaintiff’s objections

  concerning the effect, if any, of such manipulative limitations on her ability to

  perform her past relevant work are moot.

                                      Conclusion

        The Court reviews objected-to portions of the Report and Recommendation de

  novo. Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de

  novo determination of those portions of the report or specified proposed finding and

  recommendation to which objection is made.”). The Court conducting a de novo

  review examines the entire record and makes an independent assessment under the

  law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

  banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the




                                             3
Case 6:19-cv-00078-JDK-KNM Document 18 Filed 09/24/20 Page 4 of 4 PageID #: 1032




  time to file objections from ten to fourteen days). Having made a de novo review of

  the written objections filed by Plaintiff in response to the Report and

  Recommendation, the Court concludes that the findings and conclusions of the

  Magistrate Judge are correct and the objections are without merit.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report and

  Recommendation (Docket No. 16) is ADOPTED. The Commissioner’s final decision

  is AFFIRMED and this civil action is DISMISSED WITH PREJUDICE.                  All

  pending motions are DENIED as MOOT.

        So ORDERED and SIGNED this 24th day of September, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           4
